Case 1:19-cv-00291-KD-B Document 43 Filed 05/24/21 Page 1 of 1                     PageID #: 387




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


KIRBY TATE (#198404),                           *
                                                *
       Plaintiff,                               *
                                                *
vs.                                             * CIVIL ACTION NO. 19-00291-KD-B
                                                *
DR. SCOTT, et al.,                              *
                                                *
       Defendants.                              *


                                            ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues

raised, and a de novo determination of those portions of the Report and Recommendation to which

objection is made, the Report and Recommendation of the Magistrate Judge made under 28 U.S.C.

§ 636(b)(1)(B) and dated April 16, 2021, is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that the Defendants' motion for summary judgment is

GRANTED and Plaintiff’s complaint is DISMISSED with prejudice.

      DONE and ORDERED this the 24th day of May 2021.

                                             /s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE
